DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 18 February 2021.
Claims 20–25 have been amended by Examiner’s Amendment.
Claims 1, 3, 6–14, 16–18, and 20–25 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Mr. Jewik (Reg. No. 40,456) on 01 June 2021.
The claims have been amended as follows:
20. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor of an apparatus, cause the apparatus to perform a  [[A]] method of activating a set of credentials for transmission to a transaction processing system via a data communications network, the credentials being arranged in sets of credentials, a set of credentials including an account number and one or more verification data elements associated with the account number,
wherein the method comprises:
the apparatus, user input for the account number from a user, 
determining, by the apparatus, a trusted data processing system using the account number, the trusted data processing system being an issuing bank data processing system operated by an issuing bank that issued the account number;
determining, by the apparatus and using the account number, whether the trusted data processing system is able to provide one or more verification data elements associated with the account number, and based on the determining, selecting a first activation mode for the account number if the trusted data processing system is unable to provide the one or more verification data elements or a second activation mode for the account number if the trusted data processing system is able to provide the one or more verification data elements; 
wherein, in the first activation mode, the method comprises:
requesting additional user input for the one or more verification data elements associated with the account number from the user; and
responsive to the user input, activating a set of credentials including the input account number and the input one or more verification data elements associated with the account number, and
wherein, in the second activation mode, the method comprises:
initiating an authentication process for the user; and 
responsive to the user successfully authenticating during the authentication process, requesting the one or more verification data elements from the trusted data processing system remote from the user, receiving the one or more verification data elements from the trusted data processing system via the data communications network, activating the set of credentials including 
wherein the one or more verification data elements comprises one or more of a password, complex alphanumeric strings which are generated using signing or hash functions, a name, an address, one or more elements of a billing address; a shipping name, one or more elements of a shipping address, an email address, a telephone number, a card security code (CSC), card verification data (CVD), a card verification value (CVV or CVV2), a card verification value code (CVVC), a card verification code (CVC or CVC2), a verification code (V-code or V code), a card code verification (CCV), a signature panel code (SPC), a start date for a financial instrument, and/or an expiry date for a financial instrument,
wherein the apparatus is a digital wallet server.
21. (Currently Amended) The computer readable medium of claim 20, wherein the one or more verification data elements includes the address, the address being of the user of the set of credentials.
22. (Currently Amended) The computer readable medium of claim 20, wherein the one or more verification data elements comprise the card verification value and the expiry date.
23. (Currently Amended) The computer readable medium of claim 22, wherein the account number is a primary account number associated with a credit or debit card that was previously issued by [[the]] an issuer. 
computer readable medium of claim 23, wherein activating the set of credentials activates the set of credentials for a wallet maintained by the digital wallet server.
25. (Currently Amended) The computer readable medium of claim 23, wherein the method further comprises 
selecting the second activation mode, and wherein requesting the one or more verification data elements from the trusted data processing system remote from the user, and receiving the one or more verification data elements from the trusted data processing system via the data communications network comprises directly requesting the one or more verification data elements from the trusted data processing system remote from the user, and directly receiving the one or more verification data elements from the trusted data processing system via the data communications network.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Prior art to Lim et al. (US 2014/0074655 A1; “Lim”) teaches “a first activation mode” and “a second activation mode,” as claimed. For example, Lim discloses “if information from the payment device is read 408 successfully, then the wallet server receives 410 the consumer’s payment account data” ([0030]) and “if in step 408 the read was unsuccessful, then the wallet server prompts 414 the consumer to manually enter payment account data … the consumer may be required to enter information such as his or her name, residence address, e-mail address, mobile telephone number, a PAN, and shipping information.” 
Prior art to Moghadam (US 9,218,624 B2) teaches “a second activation mode … [including to] request the one or more verification data elements from the trusted data processing 
However, neither Lim nor Moghadam teaches or fairly suggests “determine a trusted data processing system using the account number, the trusted data processing system being an issuing bank data processing system operated by an issuing bank that issued the account number; determine, using the account number, whether the trusted data processing system is able to provide one or more verification data elements associated with the account number; select a first activation mode for the account number if the trusted data processing system is unable to provide the one or more verification data elements or a second activation mode for the account number if the trusted data processing system is able to provide the one or more verification data elements; … and in the second activation mode: initiate an authentication process for the user; and responsive to the user successfully authenticating during the authentication process, request the one or more verification data elements from the trusted data processing system remote from the user and the apparatus, receive the one or more verification data elements from the trusted data processing system, and activate a set of credentials including the input account number and the one or more verification data elements associated with the account number,” as now claimed. Accordingly, the pending claims are allowed over the prior art of record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685